Exhibit 10.1

AGREEMENT

THIS AGREEMENT made and entered into by and between Oscient Pharmaceuticals
Corporation (“OSCIENT”), a Massachusetts corporation, having a principal place
of business at 1000 Winter Street, Suite 2200, Waltham, MA 02451, and Philippe
Maitre of Wilmington, North Carolina (the “Executive”) (each a “Party” and
collectively the “Parties”), effective as of May 05 of 2006

WHEREAS, OSCIENT requires an individual of training, skill and experience to
provide direction and leadership in financial and related matters and the
Executive has demonstrated those qualities;

WHEREAS, subject to the terms and conditions hereinafter set forth, OSCIENT
therefore wishes to employ the Executive as its Senior Vice President and Chief
Financial Officer and the Executive wishes to accept such employment;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
Parties hereby agree:

 

1) Position and Duties. Effective May 22, 2006 (the “Start Date”), the Executive
shall serve OSCIENT as its Senior Vice President & Chief Financial Officer, on a
full-time basis, reporting to the Chief Executive Officer (the “CEO”) of
OSCIENT. If so requested from time to time, the Executive will also serve as a
director or officer of one or more of its Affiliates (as defined below). The
Executive agrees to perform the duties of his position and such other duties as
may reasonably be assigned to him from time to time consistent with the
Executive’s position. The Executive also agrees that, while employed by OSCIENT,
he will devote substantially all of his business time and his best efforts,
skill and knowledge exclusively to the advancement of the business and interests
of OSCIENT and its subsidiaries and to the discharge of Executive’s duties and
responsibilities for them. The Executive warrants that he is free to enter into
and fully perform this Agreement and is not subject to any employment,
confidentiality, non-competition or other agreement, obligation or restriction
which would conflict with this Agreement. For purposes of this Agreement,
“Affiliates” means all natural persons and entities directly or indirectly
controlling, controlled by or under common control with OSCIENT, where control
may be by management authority, control or equity interest.

 

2) Compensation and Benefits. During the Executive’s employment under this
Agreement, as compensation for all services performed by the Executive for
OSCIENT and its Affiliates and subject to his performance, OSCIENT will provide
the Executive the following pay and benefits:

 

  a)

Base Salary. OSCIENT will pay the Executive a base salary at the rate of
$270,000 per year, payable in accordance with the regular payroll practices of

 

1



--------------------------------------------------------------------------------

 

OSCIENT and subject to increase from time to time by the Compensation Committee
of the Board of Directors of OSCIENT (the “Compensation Committee”) in its
discretion (such base salary as in effect from time to time, the “Base Salary”).

 

  b) Signing Bonus. You will receive a one time signing bonus in the amount of
Twenty Five Thousand Dollars ($25,000), payable within 10 days of the Start
Date. You agree to repay the signing bonus in the event of a voluntary
separation prior to 12 months from date of employment unless employment
cessation is due to “Change in Control” or “Good Reason”, in which case
repayment shall not be required.

 

  c) Annual Bonus Compensation. The Executive will be considered annually for a
bonus target of 40% of the Base Salary. Bonus awards will be determined by the
Compensation Committee, based on the Executive’s performance and that of
OSCIENT’s against goals established annually by the Compensation Committee after
consultation with the Chief Executive Officer.

 

  d) Option Grants. In connection with the commencement of the Executive’s
employment, he will be granted an option to purchase 175,000 shares of OSCIENT’s
common stock, which will vest during the Executive’s continued employment with
OSCIENT in equal annual installments over a four (4) year period, on the
anniversary of the Start Date. The exercise price per share for this option
grant will be the fair market value per share of OSCIENT’s common stock as of
the date of agreement of employment terms. Additionally, the Executive will
receive rights to 70,000 restricted shares, which will vest in equal
installments over a four (4) year period from anniversary of the Start Date. The
terms of these grants are governed by OSCIENT’s 2001 Incentive Plan and the
stock option agreements between the Parties. Annually, based on company and
team/individual performance and subject to approval by the Compensation
Committee, the Executive also will be eligible to receive additional equity
grants as prescribed by the Board of Directors.

 

  e) Participation in Employee Benefit Plans. The Executive will be entitled to
participate in all employee benefit plans from time to time in effect on the
same basis as other executive employees of OSCIENT, except to the extent such
plans are duplicative of benefits otherwise provided to the Executive under this
Agreement (e.g., severance pay). The Executive’s participation will be subject
to the terms of the applicable plan documents and applicable OSCIENT policies.

 

  f) Vacations and other Benefits. The Executive will be subject to OSCIENT’s
standard vacation policy, which initially provides for three (3) weeks of
vacation per year. Vacation may be taken at such times and intervals as the
Executive shall determine, subject to the business needs of OSCIENT.
Additionally, OSCIENT will, at its expense, provide the Executive with a
supplemental life insurance policy for the purpose of increasing his term life
coverage level to three times the Executive’s Base Salary.

 

2



--------------------------------------------------------------------------------

  g) Relocation Expense Reimbursement. The Company shall reimburse you, upon
proper accounting, for reasonable and customary expenses up to One Hundred and
Twenty Five Thousand Dollars ($125,000) incurred by you in the course of
relocating to the Boston, Massachusetts area. The Company will provide
relocation services through its preferred provider, Relocation Outsource Inc.
(ROI) whose services will be available to you for all phases of your relocation.
A list of covered expenses was included in the relocation agreement attached to
your offer letter. Relocation expenses that are outside of these categories must
be approved in advance by the Company, which approval shall not be unreasonably
withheld or delayed. Your rights to seek reimbursement pursuant to this
Paragraph 2(g) shall expire on the date sixteen (16) months following the Start
Date; provided, that you shall have rights to reimbursement in accordance with
this Paragraph for any expenses incurred prior to such date so long as you
submit a reasonably detailed reimbursement request within forty-five (45) days
following such date. In addition, the Company shall pay you any additional
amount necessary to compensate you for any federal, state and local taxes you
may incur by reason of such reimbursement payments (the “Gross Up Payment”) and
any additional amount necessary to compensate you for any such taxes incurred by
you by reason of the Gross Up Payment.

 

3) Confidential Information and Restricted Activities. The Executive
acknowledges that, in consideration for his employment with OSCIENT, the
Executive has agreed to and executed a joinder dated May 05, 2006 to Oscient
Pharmaceuticals’ Intellectual Property Policy, including Appendix I thereof
(“Invention, Assignment, Non-Disclosure”), which imposes certain
non-competition, non-solicitation and non-disclosure restrictions on the
Executive (such joinder being referred to herein as the “Intellectual Property
and Non-Compete Agreement”). It is understood that the Non-Compete provision of
said agreement shall be amended

 

4) Commitment re: Offerings. The Executive acknowledges and agrees that, in
consideration for his employment with OSCIENT, at the request of OSCIENT, the
Executive will enter from time to time into an agreement with OSCIENT’s lead
underwriter or placement agent for a Securities Transaction not to sell or
otherwise transfer or dispose of any OSCIENT securities for a period of up to
one hundred eighty (180) days, such agreement to be in the form customary for
such lead underwriter or placement agent. For the purposes of this Agreement,
“Securities Transaction” shall mean an offering of OSCIENT’s securities
conducted by an underwriter or placement agent.

 

5) Termination of Employment; Severance Benefits and Effect of Termination. The
Executive’s employment under this Agreement shall continue until one Party
delivers to the other Party a written notice of termination setting forth in
reasonable detail the basis for the termination.

 

3



--------------------------------------------------------------------------------

  a) In the event of termination of the Executive’s employment by OSCIENT other
than for Cause (as defined below) or the Executive’s termination of employment
for Good Reason (as defined below), OSCIENT will: (i) continue to pay the
Executive his Base Salary and, provided the Executive is eligible for and
exercises his rights under COBRA, continue to pay its share of the premium cost
of his participation and that of his qualified beneficiaries in OSCIENT’s group
health and dental plans for the lesser of (x) a period of nine (9) months from
the date of termination or (y) such period of time that it takes the Executive
to find comparable employment; (ii) pay the Executive on the date of termination
any Base Salary earned but not paid through the date of termination; and
(iii) pay the Executive any bonus to which he is entitled in accordance with
Paragraph 2(c) above, prorated to the date of termination and payable at the
time such bonuses are payable to OSCIENT executives generally. All severance
payments will be payable in accordance with the normal payroll practices of
OSCIENT. Any obligation of OSCIENT to the Executive hereunder is conditioned,
however, on the Executive signing a timely and effective release of claims in
the form attached to this Agreement as its Exhibit A (the “Employee Release”).
Reduction of base salary, unless otherwise agreed by both parties would trigger
“Good Reason”.

 

  b) In the event of termination of the Executive’s employment by OSCIENT for
Cause or termination by the Executive other than for Good Reason, OSCIENT will
have no further obligations to the Executive other than for paying him any Base
Salary earned but not paid through the date of termination. If the Executive
terminates [his/her] employment without Good Reason (as defined below), the
Executive will give OSCIENT two (2) month’s written notice; provided, however,
that the Board may elect to waive the period of notice, or any portion thereof,
and, if the Board so elects, OSCIENT will pay the Executive his Base Salary for
the initial two months of notice period (or for any remaining portion of that
initial period). It is understood that OSCIENT will provide no less than the
current level of liability coverage for the Executive throughout his employment
term provided he remains an officer of the Company and that failure to do so
will constitute “Good Reason” and therefore subject to separation provisions as
outlined in the Agreement.

 

  c)

If on, or within two years after, a Change of Control (as defined below) of
OSCIENT, (i) the Executive’s employment is terminated by OSCIENT other than for
Cause, or (ii) the Executive terminates his employment with OSCIENT due to the
fact that (a) OSCIENT takes any action that results in a material diminution in
the Executive’s position, authority or duties as such position, authority or
duties existed immediately prior to the Change of Control or (b) OSCIENT takes
any action that would require the Executive to have his principal place of work
changed to any location outside a sixty (60) mile radius of the City of Boston,
then, in the case of either (i) or (ii), the Company will pay the Executive, on
the Termination Date or its next regular payday, as appropriate, the Base Salary
for the final payroll period of the Executive’s employment through the date his
employment terminates and any vacation he has earned but not used

 

4



--------------------------------------------------------------------------------

 

through the termination date; OSCIENT will reimburse promptly any business
expenses he has incurred on or before the termination date which are eligible
for reimbursement under Company policies but have not yet been reimbursed,
provided that he submits required documentation and substantiation of such
business expenses within sixty (60) days of the termination date; OSCIENT will
pay the Executive a pro-rated bonus for the fiscal year in which the termination
date occurs, determined by multiplying the bonus he would have received had he
remained employed through the end of the fiscal year by a fraction, the
numerator of which is the number of days he was employed in that fiscal year,
through the termination date, and the denominator of which is 365; OSCIENT will
pay the Executive a single lump equal to the product of 1.5 multiplied by the
sum of the Base Salary at the annual rate in effect on the termination date and
his annual target incentive bonus for the fiscal year in which the termination
date occurs; if the Executive and his qualified beneficiaries are eligible to
continue participation in the Company’s group health and dental plans under
COBRA and elect to do so, the Company will continue to contribute to the premium
cost of that coverage at the same rate that it contributes for current employees
until the earlier of the expiration of eighteen (18) months from the termination
date or the date the Executive ceases to be eligible to continue participation
in those plans under COBRA; and if he has restricted stock granted to him in
connection with his employment with the Company, the restrictions shall be
lifted as of the termination date and any options to purchase the Company’s
common stock granted to the Executive in connection with his employment by the
Company that remain unvested on the termination date shall vest and shall remain
exercisable until the earlier of the expiration of two years from the
termination date or the final exercise date of the options, determined in
accordance with the applicable stock plan, certificate or agreement. Any
obligation of OSCIENT to the Executive hereunder is conditioned, however, on the
Executive signing a timely and effective release of claims in the form attached
to this Agreement as its Exhibit A (the “Employee Release”).

 

  d) For purposes of this Agreement, “Cause” shall mean: (i) the Executive’s
material failure to perform (other than by reason of disability), or material
negligence in the performance of, his duties and responsibilities to OSCIENT or
any of its Affiliates; (ii) the Executive’s material breach of this Agreement or
any other agreement between the Executive and OSCIENT or any of its Affiliates;
(iii) indictment, charge or plea of guilty or nolo contendere to a felony or
other crime involving an act of moral turpitude; or (iv) fraud, embezzlement or
other dishonesty or breach of trust or fiduciary duty on the Executive’s part
with respect to OSCIENT or any of its Affiliates.

 

  e)

For purposes of this Agreement, “Good Reason” shall mean: (i) any action by
OSCIENT that results in a material diminution in the Executive’s position,
responsibilities or duties with OSCIENT which is not cured within ten business
days following notice from the Executive specifying in reasonable detail the
nature of such diminution; provided, however, that a diminution in the business
of

 

5



--------------------------------------------------------------------------------

 

Oscient shall not constitute Good Reason hereunder; (ii) failure of OSCIENT to
provide the Executive compensation and benefits in accordance with the terms of
Section 2, above, excluding an inadvertent failure that is corrected within ten
business days following notice from the Executive specifying the nature of the
failure; (iii) relocation of the Executive’s primary worksite more than sixty
(60) miles from its then current location without his consent.

 

  f) For the purposes of this Agreement, a “Change of Control” means the
occurrence hereafter of any of the following events: (a) any “Person,” as such
term is used in Section 13(d) and 14(d) of the Securities Exchange Act of 1934
as amended (the “Exchange Act”), other than (i) OSCIENT or (ii) any parent or
direct or indirect subsidiary of OSCIENT or (iii) any Person or group of Persons
which was a shareholder of OSCIENT on the Start Date of this Agreement (a
“Current Stockholder”) or an affiliate of a Current Stockholder or combination
of Current Stockholders (a “Stockholder Affiliate”) or (iv) any trustee or other
fiduciary holding securities under an employee benefit plan of OSCIENT or one of
its Affiliates, becomes a beneficial owner within the meaning of Rule 13d-3, as
amended, as promulgated under the Exchange Act (“Rule 13d-3”), directly or
indirectly, in one or a series of related transactions, of securities
representing more than fifty percent (50%) of the combined voting power of the
then outstanding securities of OSCIENT; (b) there is consummated a merger or
consolidation of OSCIENT with any other entity, other than a merger or
consolidation which would result in the voting securities of OSCIENT outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or its parent) more than fifty percent (50%) of the beneficial ownership, within
the meaning of Rule 13d-3, of the combined voting power of the voting securities
of OSCIENT or such surviving entity outstanding immediately after such merger or
consolidation; or (c) there occurs a closing of a sale or other disposition by
OSCIENT of all or substantially all of the assets of OSCIENT, other than a sale
to a parent or direct or indirect subsidiary of OSCIENT or to a Current
Stockholder or to a Stockholder Affiliate.

 

  g)

This Agreement shall automatically terminate in the event of the Executive’s
death during employment. OSCIENT may terminate the Executive’s employment
hereunder, upon notice to the Executive, in the event that the Executive becomes
disabled during his employment hereunder through any illness, injury, accident
or condition of either a physical or psychological nature and, as a result, is
unable to perform substantially all of his duties and responsibilities
hereunder, notwithstanding the provision of any reasonable accommodation, for
one-hundred and eighty (180) days during any period of three hundred and
sixty-five (365) consecutive calendar days. In the event of such termination,
OSCIENT shall have no further obligation to the Executive. The Board or the CEO
of OSCIENT may designate another employee to act in the Executive’s place during
any period of the Executive’s disability. Notwithstanding any such designation,
the Executive shall continue to receive Base Salary in accordance with
Section 2(a) and benefits

 

6



--------------------------------------------------------------------------------

 

in accordance with Section 2(e), to the extent permitted by the then-current
terms of the applicable benefit plans, until the Executive becomes eligible for
disability income benefits under OSCIENT’s disability income plan or until the
termination of his employment, whichever shall first occur. While receiving
disability income payments under OSCIENT’s disability income plan, the Executive
shall not be entitled to receive any Base Salary under Section 2(a) hereof, but
shall continue to participate in OSCIENT benefit plans in accordance with
Section 2(e) and the terms of such plans, until the termination of his
employment. If any question shall arise as to whether during any period the
Executive is disabled through any illness, injury, accident or condition of
either a physical or psychological nature so as to be unable to perform
substantially all of his duties and responsibilities hereunder, the Executive
may, and at the request of OSCIENT shall, submit to a medical examination by a
physician selected by OSCIENT to whom the Executive or his duly appointed
guardian, if any, has no reasonable objection to determine whether the Executive
is so disabled and such determination shall for the purposes of this Agreement
be conclusive of the issue. If such question shall arise and the Executive shall
fail to submit to such medical examination, OSCIENT’s determination of the issue
shall be binding on the Executive. Equity grants awarded from the 2001 Incentive
Stock Plan (the “Plan”) held by the Executive immediately prior to his death, to
the extent then exercisable, will remain exercisable by the Executive’s executor
for the lesser of (i) a one year ending with the first anniversary of the
Executive’s death period (or such longer or shorter period as is determined by
the Stock Administrator) or (ii) the period ending on the latest date on which
such grants could have been exercised without regard to the provisions noted in
the Plan. With regard to equity granted to the Executive, all terms and
conditions as noted in the Plan apply without exception unless otherwise
authorized by the Plan Administrator.

 

  h) Unless authorized by the Board, any amounts payable under this Section 5
that would otherwise be considered deferred compensation subject to the
additional twenty percent (20%) tax imposed by Section 409A of the Internal
Revenue Code if paid within six (6) months following the date of termination of
OSCIENT employment shall be paid at the later of the time otherwise provided in
Section 5 or the time that will prevent such amounts from being considered
deferred compensation.

 

  i) Except for medical and dental plan coverage continued pursuant to Section 5
hereof, benefits shall terminate pursuant to the terms of the applicable benefit
plans based on the date of termination of the Executive’s employment without
regard to any continuation of Base Salary or other payment to the Executive
following such date of termination.

 

  j) The obligation of OSCIENT to make payments to or on behalf of the Executive
under Section 5 hereof is expressly conditioned upon the Executive’s continued
full performance of his obligations under the Intellectual Property and
Non-Compete Agreement.

 

7



--------------------------------------------------------------------------------

  k) The Release of Claims required for separation benefits in accordance with
Section 5 creates legally binding obligations on the part of the Executive and
OSCIENT therefore advises the Executive to seek the advice of an attorney before
signing it.

 

6) Miscellaneous.

 

  a) Entire Agreement. This Agreement, together with the Intellectual Property
and Non-Compete Agreement and the Relocation Assistance Agreement, sets forth
the entire agreement between the Parties and replaces all prior and
contemporaneous communications, agreements and understandings, written or oral,
with respect to the terms and conditions of the Executive’s employment and all
matters related thereto.

 

  b) No Modification and No Waivers. This Agreement may not be modified or
amended, and no breach shall be deemed to be waived, unless agreed to in writing
by the Executive and an expressly authorized representative of the Board.

 

  c) Withholding. All payments made by OSCIENT under this Agreement shall be
reduced by any tax or other amounts required to be withheld by OSCIENT under
applicable law.

 

  d) Captions and Counterparts. The headings and captions in this Agreement are
for convenience only and in no way define or describe the scope or content of
any provision of this Agreement. This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.

 

  e) Assignment. Neither OSCIENT nor the Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that OSCIENT may
assign its rights and obligations under this Agreement without the consent of
the Executive in the event that OSCIENT shall hereafter affect a reorganization,
consolidate with, or merge into, any other entity or transfer all or
substantially all of its properties or assets to any other entity. This
Agreement shall inure to the benefit of and be binding upon OSCIENT and the
Executive, their respective successors, executors, administrators, heirs and
permitted assigns.

 

  f) Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

8



--------------------------------------------------------------------------------

  g) Notices. Any notices provided for in this Agreement shall be in writing and
shall be effective when delivered in person, consigned for delivery to a
reputable national courier service or deposited in the United States mail,
postage prepaid, and addressed to the Executive at his last known address on the
books of OSCIENT or, in the case of OSCIENT, to it at its principal place of
business, attention of the Chief Executive Officer, or to such other address as
either party may specify by notice to the other actually received.

 

7) Governing Law. This is a Massachusetts contract and shall be governed and
construed in accordance with the laws of the Commonwealth of Massachusetts,
without regard to the conflict of laws principles thereof.

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the OSCIENT, by its duly authorized representative, and by the Executive, as of
the date first above written.

 

/s/    Joseph A. Pane

   

/s/    Philippe Maitre

Joseph A. Pane

   

Philippe Maitre

Vice President

Human Resources

   

Senior Vice President & Chief Financial Officer

Date:  May 5, 2006

   

Date:  May 5, 2006

         Legal Review

 

9



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

Separation of Employment for Reasons Other Than Cause

FOR AND IN CONSIDERATION OF the benefits to be provided me in connection with
the termination of my employment, as set forth in the agreement between me and
Oscient Pharmaceutical Corporation (“OSCIENT”) dated as of                     ,
2006 (the “Agreement”), which are conditioned on my signing this Release of
Claims and to which I am not otherwise entitled, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, I,
on my own behalf and on behalf of my heirs, executors, administrators,
beneficiaries, representatives and assigns, and all others connected with or
claiming through me, hereby release and forever discharge OSCIENT and its
Affiliates (as defined in the Agreement) and all of their respective past,
present and future officers, directors, shareholders, employees, agents, general
and limited partners, members, managers, joint venturers, representatives,
successors and assigns, and all others connected with any of them, both
individually and in their official capacities, from any and all causes of
action, rights and claims of any type or description, known or unknown, which I
have had in the past, now have, or might now have, through the date of my
signing of this Release of Claims, in any way resulting from, arising out of or
connected with my employment by OSCIENT or any of its Affiliates or the
termination of that employment or pursuant to any federal, state or local law,
regulation or other requirement (including without limitation Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, and the fair employment practices laws of the
state or states in which I have been employed by OSCIENT or any of its
Affiliates, each as amended from time to time).

Excluded from the scope of this Release of Claims is (i) any claim arising under
the terms of the Agreement after the effective date of this Release of Claim and
(ii) any right of indemnification or contribution that I have pursuant to the
Articles of Incorporation or By-Laws of OSCIENT or any of its Affiliates.

In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the termination of my employment, but that I may consider the
terms of this Release of Claims for up to twenty-one (21) days (or such longer
period as OSCIENT may specify) from the date my employment terminates. I also
acknowledge that I am advised by OSCIENT and its Affiliates to seek the advice
of an attorney prior to signing this Release of Claims; that I have had
sufficient time to consider this Release of Claims and to consult with an
attorney, if I wished to do so, or to consult with any other person of my
choosing before signing; and that I am signing this Release of Claims
voluntarily and with a full understanding of its terms.

I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the

 

10



--------------------------------------------------------------------------------

Agreement. I understand that I may revoke this Release of Claims at any time
within seven (7) days of the date of my signing by written notice to the Vice
President of Human Resources of OSCIENT and that this Release of Claims will
take effect only upon the expiration of such seven-day revocation period and
only if I have not timely revoked it.

Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.

 

Signature:

    

Name (please print):

    

Date Signed:

    

 

11